                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

STRIKE 3 HOLDINGS, LLC,

      Plaintiff,                                    Case No. 21-cv-10028
                                                    Hon. Matthew F. Leitman
v.

JOHN DOE subscriber assigned IP
address 24.127.136.79,

     Defendant.
__________________________________________________________________/
                      ORDER DENYING DEFENDANT’S
                   MOTION TO QUASH SUBPOENA (ECF No. 7)

      In this action, Plaintiff Strike 3 Holdings, LLC alleges that Defendant John

Doe violated its copyrights. (See Compl., ECF No. 1.) Currently, Strike 3 is only

able to identify the Defendant by his or her internet protocol address. On May 13,

2021, Strike 3 filed a motion for leave to serve a third-party subpoena that seeks

John Doe’s name and contact information from his or her internet service provider

(the “ISP”). (See Mot., ECF No. 4.) The Court granted that motion on May 17, 2021.

(See Order, ECF No. 5.) The Court also entered a protective order that required,

until further order of the Court, the Defendant be identified in all public filings as

“John Doe.” (See Protective Order, ECF No. 6.)

      Strike 3 thereafter served a subpoena on John Doe’s ISP that asked the ISP to

produce John Doe’s name and contact information. The ISP then informed John

                                          1
Doe that it had received the subpoena, and it told John Doe that it would comply

with the subpoena unless John Doe filed a motion to quash with the Court. (See ISP

Ltr., ECF No. 7.)

      John Doe filed a motion to quash the subpoena on June 2, 2021. (See Mot.,

ECF No. 7.) The motion contains no substantive content. For example, the motion

does not identify the controlling or most appropriate legal authority (or any legal

authority at all). (See id., PageID.92-93.) The motion also does not include any legal

argument. (See id., PageID.94.) Instead the motion only (1) asks the Court to quash

the subpoena, (2) indicates that John Doe did not seek concurrence from Strike 3

before filing the motion because “[t]he whole point is that the opposing party does

not learn [his or her] identify,” and (3) attaches a letter from John Doe’s ISP

informing John Doe that it had been served with a subpoena from Strike 3. (See id.,

PageID.90, 97.) Because John Doe has neither provided any argument in support of

quashing the subpoena nor identified any legal authority that could support quashing

the subpoena, the motion to quash (ECF No. 7.) is DENIED.1

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: June 3, 2021                    UNITED STATES DISTRICT JUDGE

1
 The Court notes that to the extent John Doe is concerned about his or her identity
being associated with the allegations made in the Complaint, as explained above, the
Court has issued a protective order that prohibits the use of John Doe’s name and
contact information in any public filing until further order of the Court.
                                          2
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 3, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
